t c memo united_states tax_court tracy p streber f k a tracy c parker et al petitioners v commissioner of internal revenue respondent docket nos filed date petitioner father p1 entered into certain earnest money contracts to purchase land that p1 intended to develop through a joint_venture with third parties who would provide the operating capital p1 intended for his daughters p2 and p3 to have an interest in both the land and a future joint_venture to develop the land to this end p1 arranged to have an agent act on behalf of p2 and p3 with respect to the earnest money contracts and the joint_venture after the joint_venture began the third parties bought-out p1 p2 and p3 by giving them promissory notes years later subsequent to litigation in which p2 and p3 participated the notes were paid cases of the following petitioners are consolidated herewith teresa p delony f k a teresa r davis and stephen j davis docket no larry b and martha a parker docket no r asserted inconsistent income_tax deficiencies with respect to p1 p2 and p3 r claimed that p1 owned the promissory notes until the time they were paid meaning that only p1 is taxable on the note proceeds in the alternative r claimed that p1 gave p2 and p3 an interest in the joint_venture at the time of its inception meaning that only p2 and p3 are taxable on the note proceeds r also imposed additions to tax under sec_6653 and sec_6661 i r c against all petitioners held p1 gave p2 and p3 certain rights under the earnest money contracts and is therefore not taxable on the note proceeds held further p2 and p3 owned the notes at the time the notes were paid and are therefore taxable on the note proceeds held further r’s imposition of additions to tax under sec_6653 and sec_6661 i r c is not sustained as to p1 held further because p2 and p3 failed to carry their burden_of_proof with respect to the additions to tax r’s imposition of additions to tax under sec_6653 and sec_6661 i r c is sustained as to p2 and p3 timothy o'dowd and edwin k hunter for petitioners in docket nos and robert i white linda s paine and william grimsinger for petitioners in docket no stephen j davis pro_se in docket no william bissell portia n rose and david b mora for respondent memorandum findings_of_fact and opinion halpern judge for respondent determined deficiencies in income_tax and additions to tax against petitioners larry b parker parker and martha a parker martha resulting from their failure to report gain with respect to payments received in discharge of two dollar_figure million notes for respondent also determined deficiencies in income_tax and additions to tax against parker's two daughters petitioners tracy p streber tracy and teresa p delony teresa and against teresa's husband petitioner stephen j davis davis for failure to report gain with respect to those same payments respondent has taken inconsistent positions but does not seek to tax the same gain twice she asks the court to determine who as between the parkers on the one hand and the daughters and davis on the other is properly taxable with respect to the payments in question because the cases of those various petitioners involve common questions of fact they have been consolidated for trial briefing and opinion although teresa and davis jointly petitioned the court to redetermine the deficiency and additions to tax determined by respondent davis in the prosecution of his case has failed to proceed as provided by the tax_court rules_of_practice and procedure the court therefore holds him in default and will enter a decision with respect to him consistent with the decision to be entered with respect to teresa see rule a unless otherwise noted all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the deficiencies in income_tax and additions to tax determined by respondent against petitioners are as follows docket no petitioner tracy teresa and davis parkers year deficiency dollar_figure dollar_figure dollar_figure additions to tax sec sec sec_6653 dollar_figure dollar_figure dollar_figure a a dollar_figure big_number big_number percent of the interest due on the amount of the deficiency the parkers and respondent have entered into a stipulation of settled issues which the court accepts certain other issues have otherwise been resolved the issues remaining for decision can be divided into several groups the first group is as follows whether parker made gifts to the daughters that resulted in the daughters’ having interests in a certain joint_venture in date whether parker owned the interest in the joint_venture and made gifts to the daughters in date of notes resulting from a sale of that interest or whether parker made gifts of the proceeds from those notes to the daughters in if issue is answered affirmatively then a gain is recognized to the daughters not parker in b there is no issue as to the amount of gain recognized to each and c we must decide whether the daughters are liable for the additions to tax determined against them if issue is answered affirmatively then the remaining issues are the same except that we must also determine the amount of gain recognized to the daughters in if issue is answered affirmatively then a gain is recognized to parker not the daughters in unless certain admissions of respondent's estop her from now claiming that the parkers must report such gain b we must determine the amount of gain recognized to parker in based on certain arguments made by the parkers c we must determine whether martha is an innocent spouse relieved of liability pursuant to sec_6013 and d we must determine whether parker is or the parkers are subject_to the additions to tax determined by respondent findings_of_fact stipulations the parties have entered into the following stipulations of facts that have been filed by the court for simplicity in describing the various possible gifts we have ignored the community_property interest of betty parker betty in the property in question betty was parker's wife from sometime in until their divorce in because it is not significant to our analysis we will continue to ignore betty's community_property interest in such property stipulation of facts between respondent and all petitioners except stephen j davis at docket no stipulation of facts between steven j davis and respondent stipulation i supplement to stipulation i stipulation ii between respondent and petitioners larry b and martha a parker supplement to stipulation ii between respondent and petitioners larry b and martha a parker stipulation iv between respondent and all petitioners except stephen j davis at docket no all stipulated facts contained in such stipulations are found as stipulated and all such stipulations and attached exhibits are incorporated herein by this reference some of respondent's proposed findings_of_fact have been conceded by the daughters and accordingly are so found in part rule provides as follows rule briefs e form and content continued residences at the time the petitions in these cases were filed the residence of the parkers was in houston texas and the residences of tracy teresa and davis were in austin texas family background parker married betty parker betty during and they were divorced on date tracy and teresa are the daughters of parker and betty tracy was born in and teresa was born in parker betty and the daughters lived in california during the 1960's and early 1970's in they moved to houston texas where parker continues to reside in following his divorce from betty parker married martha continued in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact in the instant case respondent the parkers and the daughters filed simultaneous opening and reply briefs the daughters' reply brief contains objections to the parker’s proposed findings but does not contain any objections to respondent's proposed findings accordingly we must conclude that the daughters have conceded respondent's proposed findings_of_fact as correct except to the extent that the daughters’ proposed findings are clearly inconsistent therewith see fein v commissioner tcmemo_1994_370 n estate of stimson v commissioner tcmemo_1992_242 cunningham v commissioner tcmemo_1989_260 n the northgate forest property during parker learned of approximately contiguous acres of undeveloped land the northgate forest property in a residential area on the northern outskirts of houston harris county texas parker retained houston lawyer martin nathan nathan to assist him in the acquisition of the northgate forest property acting at parker's direction nathan executed two earnest money contracts the earnest money contracts with respect to the northgate forest property both contracts were dated date one contract was with respect to approximately acres and provided for a purchase_price of dollar_figure million and an earnest money payment to the american title co american title of dollar_figure the other was with respect to approximately acres and provided for a purchase_price of dollar_figure and an earnest money payment to american title of dollar_figure both contracts provided for seller financing and no personal liability of the buyer both contracts showed as purchaser m nathan his nominees or assigns parker delivered to nathan checks to be used to make the two earnest money payments to american title those checks were deposited into nathan's attorney trust account and nathan paid american title with checks drawn on that attorney trust account when presented for collection parker's checks to nathan bounced were dishonored nathan's checks to american title did not a few days later nathan told parker that he nathan wanted out of the deal and that parker was to find someone else to put up the money parker had told nathan that he wanted his daughters to have a part of the northgate forest property deal parker did not have sufficient credit or financial resources to complete the purchase and proceed with the development of the northgate forest property both prior to and after execution of the earnest money contracts parker searched for investors to contribute to such purchase and development the joint_venture j robert bradish bradish is an attorney licensed to practice law in california during the 1960's bradish represented parker parker contacted bradish in his attempts to find investors for the northgate forest property bradish located jack thoner thoner a potential investor bradish also loaned parker dollar_figure dollar_figure of which parker used to reimburse nathan for parker's bounced checks parker negotiated with thoner concerning a joint_venture to develop the northgate forest property by joint_venture agreement the joint_venture agreement made between bradish and thoner on date thoner and bradish created a joint_venture the joint_venture to acquire subdivide and otherwise deal with the northgate forest property at about that time nathan assigned the earnest money contracts to bradish simultaneously bradish acquired the northgate forest property and contributed it to the joint_venture the joint_venture agreement provides that bradish and thoner were each to have a 50-percent interest in profits and losses of the joint_venture thoner thought of parker rather than bradish as his partner in the joint_venture parker had told thoner that his children had some interest in the deal parker and thoner were negotiating by a writing dated date directed to betty the january writing bradish described certain aspects of his participation in the potential joint_venture between thoner and parker the potential joint_venture the text of the january writing was dictated by bradish to mrs bradish in the presence of parker and mrs betty parker in full the january writing is as follows dear betty parker this is to confirm that j robert bradish holds in trust for tracey sic parker and terry parker of the venture interest ie of the venture which is being negotiated between jack thoner and j robert bradish in the event j robert bradish dies prior to termination of the venture the trustee will be larry parker or a person selected by him the trust and j robert bradish are obligated to pay larry parker a dollar_figure fee upon successful conclusion of his negotiations with jack thoner the fee is paid as follows the net cash proceeds upon close of escrow from j robert bradish to the venture balance if any from the first proceeds due j robert bradish and the trust sincerely consented to and approved elaine bradish j robert bradish date parker and bradish had agreed that the remaining percent of the parker 50-percent interest in the potential joint_venture percent of the joint_venture would belong to bradish bradish believed that parker wished the daughters to have some interest in the joint_venture to make good on promises that previously he parker had made to betty to take care of the kids put something away for the kids bradish also believed that parker wanted the daughters to have an interest from the beginning that he wanted them to have their own interests and that he wanted those interests protected from him so he couldn't get his hands on the money at or about the time that the january writing was executed by bradish parker and betty informed tracy then and teresa then that they had an interest in the potential joint_venture one or both of parker and betty explained to the daughters certain details of the january writing they knew that bradish held their interests disputes and buyout by mid-1980 a dispute evolved between thoner and bradish and parker that dispute put the future of the joint_venture in jeopardy the parties to the dispute agreed however to modify the joint_venture agreement and to settle their differences among other documents thoner bradish parker and betty entered into a joint and mutual release among other things that document recites bradish holds a forty percent interest in the joint_venture in trust for the children of larry and betty parker among amendments made to the joint_venture agreement thoner was given exclusive management control_over most aspects of the joint_venture an additional joint_venture partner donald g murray jr murray was admitted to the joint_venture with an interest in profits and losses of percent and bradish's interest was reduced to percent by the end of disagreements had arisen between murray who was on-site manager for the joint_venture and parker thoner and murray determined to buy out bradish murray undertook negotiations with parker concerning that buyout bradish and parker also began negotiating concerning the division of the proceeds to be received by bradish among other things bradish and parker disagreed concerning the consequence of the previous reduction in bradish's interest in the joint_venture from percent to percent bradish argued that he should receive a share of the proceeds to be received equal to what he would have received had the bradish interest not been reduced from percent to percent to end their disagreements bradish and parker agreed to engage an arbitrator an agreement to arbitrate the arbitration agreement was executed on date the arbitration agreement states that bradish holds an interest in the joint_venture as trustee for the daughters it also states that bradish and the parker children now disagree on the interest each holds in the joint_venture and have attempted to negotiate a compromise settlement to no avail the arbitration agreement was executed by bradish parker betty teresa and tracy the result of the arbitration agreement was a decision set forth in a letter dated date from charles l laswell arbitrator neither parker nor bradish agreed with that decision negotiations continued between bradish and parker and between parker and thoner by an agreement executed on various dates in date such agreement entitled assignment and representation and warranty agreement the assignment agreement thoner murray parker bradish both for himself and as trustee teresa and certain others agreed that thoner murray and one john a chaky chaky would purchase bradish's interest referred to as the bradish group interest bradish group interest in the joint_venture the assignment agreement states that bradish holds his interest partially for his account and partially as a trustee the assignment agreement recites certain consideration to be received in exchange for the bradish group interest including dollar_figure cash payable to parker and two promissory notes each in the amount of dollar_figure million and each payable to r bradish trustee the dollar_figure million notes a second related agreement entitled agreement the related agreement also was executed on various dates in date by many of the same parties including teresa the related agreement recites that it is made as an additional inducement and consideration for the cash payments dollar_figure to parker and promissory notes to bradish and in recognition that money has been borrowed by thoner murray and chaky to obtain funds to purchase the bradish group interest in essence the related agreement treats the dollar_figure cash paid to parker as a loan with respect to which parker never would repay principal but on which he would pay interest for years if he defaulted on his obligation to pay interest then he was obligated to pay liquidated_damages the sole security for those liquidated_damages was certain of the notes received pursuant to the assignment agreement including the dollar_figure million notes bradish endorsed one of the dollar_figure million notes to the order of teresa and he endorsed the other to the order of teresa as custodian for tracy the dollar_figure million notes so endorsed were received by parker who delivered them to teresa sometime in teresa immediately placed the two dollar_figure million notes in her lock box at a bank sometime after receiving the dollar_figure million notes teresa endorsed to tracy the one held by her as custodian for tracy the management agreement sometime in the later part of teresa and parker entered into an agreement whereby teresa appointed parker as manager and consultant investor to manage and control the dollar_figure million notes the management agreement parker initiated the management agreement at the time of his divorce from betty he was concerned that betty would convince the daughters to sell the dollar_figure million notes for inadequate sums parker never exercised any authority under the management agreement the daughters' tax returns teresa made a return of income for on u s individual_income_tax_return form_1040 teresa's return attached to teresa's return is form_6252 computation of installment_sale income form form_6252 reported the installment_sale of certain real_property the description of that real_property is identical with the description of the northgate forest property as described in the assignment agreement that real_property is reported to have been acquired on date and to have been sold on date the stated selling_price is reported to be dollar_figure million to be paid years after date with no interest tracy did not file a tax_return for suit and settlement in when the dollar_figure million notes and certain other notes described in the related agreement were not paid_by the makers thereof--thoner murray and chaky the makers --a suit was instigated to force payment the lawsuit the lawsuit was settled pursuant to a document entitled compromise and settlement agreement indemnity agreement and release in full the settlement agreement both teresa and tracy executed the settlement agreement in pertinent part the settlement agreement provides as follows the makers shall pay dollar_figure to teresa and the same amount to tracy and shall convey to each certain real_property the dollar_figure million notes shall be delivered to the makers each of the daughters represents that she is the sole owner and holder of said promissory note and that she has not assigned collaterally or absolutely pledged or hypothecated said promissory note following execution of the settlement agreement tracy wrote in her own handwriting on the face of the dollar_figure million note endorsed to her paid in full by cashier's check drawn on allied champions bank s tracy c parker tracy received a check for dollar_figure million upon signing and surrendering the note likewise following execution of the settlement agreement teresa wrote in her own handwriting on the face of the dollar_figure million note endorsed to her paid in full by cashier’s check drawn on allied champions bank s terry parker davis teresa received a check for dollar_figure upon signing and surrendering her note at or about the time of the settlement of the lawsuit northgate forest development corp executed and delivered a warranty deed conveying two lots in the northgate forest subdivision to tracy and a second warranty deed conveying another two lots to teresa i deficiencies a introduction opinion respondent has determined inconsistent deficiencies in income_tax against both the parkers and the daughters she asks the court to determine who as between the parkers and the daughters is properly taxable with respect to the proceeds of certain notes the dollar_figure million notes there is no question that the proceeds of the dollar_figure million notes ended up in the hands of the daughters and that that happened as a result of certain gifts made to them by parker we must however determine when those gifts occurred put another way we must determine who as between parker and the daughters owned the dollar_figure million notes for federal_income_tax purposes at the time the notes were paid the parkers argue that parker made gifts to the daughters either before or at the time that the joint_venture was created in or when the bradish group interest in the joint_venture was sold in and the dollar_figure million notes were received in either case the parkers argue the daughters owned the dollar_figure million notes when they were paid the daughters on the other hand argue that parker owned the dollar_figure million notes at all times and made no gifts to them until after he received the proceeds therefrom b state law controls with respect to income realized upon the payment of notes as with respect to other income federal_income_tax liability follows ownership see 403_us_190 with respect to community_income as with respect to other income federal_income_tax liability follows ownership in the determination of ownership state law controls the state law creates legal interests but the federal statute determines when and how they shall be taxed id internal quotation marks and citations omitted we examine texas law to determine who owned the dollar_figure million notes when they were paid that requires that we determine the nature and timing of parker's gifts c elements of a gift three elements are necessary to establish the existence of a gift intent to make a gift delivery of the property and acceptance of the property the intent of the donor however is the principal issue in determining whether a gift has been made in re estate of hamill s w 2d tex ct app d the gift sec_1 nature and timing of the gifts consequences we find that parker made gifts to the daughters no later than date of some or all of his rights under the earnest money contracts the rights of the daughters in the property subject_to the earnest money contracts the northgate forest property were contributed to the joint_venture in consideration of a 40-percent interest in the joint_venture as reflected in the january writing the dollar_figure million notes received by the daughters were in consideration of their interests in the joint_venture the daughters owned the dollar_figure million notes at the time of their redemption in and therefore are taxable on the proceeds of those notes parker is not taxable on those proceeds intent to make a gift t he intent of the donor is the principal issue in determining whether a gift has been made id pincite there is substantial evidence supporting the conclusion that sometime before the joint_venture was formed on date parker formed the intent to make gifts to the daughters and we so find parker told both nathan and thoner that the daughters had some part of the northgate forest property deal bradish certainly understood that as evidenced by the january writing indeed bradish dictated to mrs bradish the terms of the january writing at or about the time of the january writing parker and betty informed the daughters of their interests in the potential joint_venture parker's actions subsequent to date are consistent with the conclusion that he made a gift to the daughters on or before that date for example the joint and mutual release entered into by parker bradish and others recites that bradish holds a forty percent interest in the joint_venture in trust for the children of larry and betty parker delivery it has long been the rule in texas that for a gift to be effective title to the item must pass immediately and unconditionally and the transfer thereof must be so complete that the donee might maintain an action for the conversion of the property oadra v stegall s w 2d tex ct app internal quotation marks and citations omitted parker never owned the northgate forest property acting at parker's direction nathan entered into the earnest money contracts which accorded nathan his nominees or assigns as purchaser certain time-sensitive rights to complete the purchase of the northgate forest property the earnest money contracts were assigned to bradish who completed the purchase of the northgate forest property and contributed that property to the joint_venture albeit with borrowed funds parker made the escrow payments required under the earnest money contracts we are satisfied that in making those payments parker made a gift to the daughters because nathan was working at parker's direction and only nathan's name appears as purchaser on the earnest money contracts it is unclear just how much of an interest in the contracts the daughters had received as a result of parker's gift the joint_venture agreement when read together with the january writing however makes it clear just how much of a gift parker had made to the daughters clearly as stated in the january writing parker had retained the right to a substantial cash payment fee in cox v windham s w 2d tex civ app the court stated it is settled law that where property is delivered to a third person under conditions indicating the donor intended to make an effective gift it will be so treated the court also stated a further rule that delivery of personal_property is not so strictly applied to transactions between members_of_a_family residing in the same house as is applied to transactions between strangers id see also bishop v bishop s w 2d tex citing with approval cox v windham supra in the bishop case in the context of a divorce action the texas supreme court dealt with the ex-wife's claim that while she was married to her ex-husband he had told her that certain household furniture was hers even though it remained in the house occupied by both of them the court stated texas is one of the jurisdictions holding that statements by the donor indicating that he had given the chattel to the donee are sufficient to raise an issue of fact as to whether there was a delivery id in lord v new york life ins co s w tex the supreme court of texas dealt with a deceased donor's declaration that an insurance_policy payable to his estate at his death in the possession of a third party was for his sister the question before the court was whether such declaration was sufficient evidence on which to base a finding of delivery of the insurance_policy to her the court stated we see no reason why the fact of delivery could not be as well proved by a declaration as the fact of gift itself or any other fact about which a party had made a declaration against his own interest id pincite see also estate of bridges v mosebrook s w 2d tex ct app with regard to delivery of certificates of stock actual delivery is not always necessary rather where the circumstances make actual delivery impractical delivery may be symbolical or constructive webb v webb s w 2d tex civ app similar the fact of delivery of an interest in a chose_in_action such as parker obtained by way of the earnest money contracts can be proved by declarations alone we believe that parker's declarations to nathan thoner and bradish as manifest in the january writing are proof of delivery of a gift to the daughters before the joint_venture was entered into and we so find acceptance an infant is capable of being a donee of property and when the gift is to his advantage a formal acceptance is not necessary since the law implies an acceptance but if the gift is not to his advantage or becomes a burden to him before he becomes sui juris the law implies a repudiation austin v burden s w tex civ app mcmillian v united_states aftr2d ustc par n d tex similar the daughters argue that they accepted no gifts from parker until they received the proceeds of the dollar_figure million notes from him in we disagree parker made gifts to the daughters no later than date which even if they did not signify formal acceptance they are deemed to have accepted parker's gifts were to the daughters’ advantage the gifts resulted in each of the daughters receiving dollar_figure in cash and valuable real_estate no repudiation may be implied moreover there is substantial evidence that from about date the daughters were aware of the gifts and acknowledged their receipt parker and betty both informed the daughters about the potential joint_venture and one or both of parker and betty explained to the daughters some details of the january writing the daughters executed the arbitration agreement teresa executed both the assignment agreement and the related agreement teresa received both of the dollar_figure million notes in and endorsed one to tracy sometime thereafter teresa filed a federal_income_tax return for that reported an installment_sale of the northgate forest property in and stated that the property had been acquired on date teresa and tracy both executed the settlement agreement each wrote on the face of one of the dollar_figure million notes paid in full all of those actions are inconsistent with the daughters’ theory that parker received the proceeds of the dollar_figure million notes and then made gifts to the daughters we find that the daughters accepted gifts from parker no later than date other considerations a bradish's independence the daughters argue strenuously that bradish was no more than parker's tool and for that reason parker did not give up dominion and control_over anything until he parker made a gift to the daughters of the proceeds of the dollar_figure million notes we do not agree the january writing is evidence of parker's and bradish's concern that the daughters' interest in the potential joint_venture be differentiated from parker’s and bradish’s interests witness bradish's testimony with regard to the meaning of the expression holds in trust for tracey sic parker and terry parker in the january writing will you state the meaning that you intended q please with the selection of those words well you know at the deposition i mean we a talked about guardian age and trust my -- assuming there was no document and i had died the kids would have been able to enforce a constructive trust against my estate i would think q the kids meaning -- a being the parker children q yes a and larry to the extent he had any interest -- q yes -- against my estate if my estate tried to claim a the entire property through those agreements or contracts that i acquired from marty nathan and so i felt that i held the bare_legal_title to this entity the land and then the ultimate entity and held it subject_to the parker children's ownership and larry parker's rights larry parker having dollar_figure million and the children having an interest in this joint_venture we were putting together the concept trust here had no meaning beyond q that i didn't think of it as that i am holding title a for the kids i am just holding title and that is my feeling bradish further testified about the period from date until date when the bradish group interest was sold and the dollar_figure million notes were received he testified that he acted independently of parker he testified that he was looking out for the best interests of the daughters and himself he testified that absolutely he had the authority to act independently of parker we found bradish to be a credible witness we find that he acted independently of parker we believe that bradish carried out what he testified were his instructions from parker my instructions were to take title to the property for the girls and parker was not to get his hands on their money as it came down the pike that was what the instructions were to me b management agreement the management agreement gave parker certain rights with respect to the dollar_figure million notes the daughters argue that the management agreement indicates that parker had dominion and control_over the dollar_figure million notes and thus had never completed a gift to the daughters we disagree in fact the management agreement signifies to us that parker had not retained dominion and control_over the dollar_figure million notes if he had he would not have needed the management agreement we accept parker's explanation that the management agreement resulted from his divorce from betty and from his concern that the daughters would be persuaded to sell the notes for inadequate consideration c related agreement the related agreement put the dollar_figure million notes at risk for parker's interest obligation under that agreement the daughters argue that such risk shows that parker controlled the dollar_figure million notes we disagree clearly the daughters bore some risk of parker's default theoretically parker's default could have eliminated all of their equity in the dollar_figure million notes because the related agreement contained a five-fold penalty clause penalty equal to five times the interest not paid we assume that the daughters could have avoided that penalty by making good on parker's default the exposure of the dollar_figure million notes under the related agreement goes to the value of the notes not to their ownership in any event the daughters received substantial compensation_for the dollar_figure million notes also we have found that parker's gift to the daughters was made in not in d credibility we have found that parker made gifts to the daughters in based on our analysis of those elements intent delivery and acceptance necessary to establish a gift under the law of texas necessarily we have rejected the daughters' proposed finding that parker made no gifts to them until after he received the proceeds of the dollar_figure million notes in finding gifts in and not thereafter we have taken into account the testimony of parker the daughters and others we found parker to be a credible witness his testimony was straightforward and consistent with other evidence we have given great weight to his testimony we did not find the daughters to be credible witnesses teresa did not offer oral testimony but her testimony was offered by deposition and affidavit she also answered interrogatories there are significant inconsistencies between her testimony and her answers to interrogatories and other evidence in this case we believe that in various important respects teresa has failed to tell the truth for example we believe that with respect to her dealings with the internal_revenue_service in she has failed to tell the truth accordingly we have accorded teresa's testimony and answers little weight cf 552_f2d_549 3d cir affg in part and revg in part tcmemo_1975_341 tax_court need not give credence to testimony that it disbelieves tracy did testify orally in important respects her testimony was vague and indefinite she was contradicted by other witnesses we do not have much confidence in her testimony and accordingly we give it little weight e conclusions we have concluded that the daughters are taxable on the proceeds of the dollar_figure million notes and that parker is not see supra sec i d that conclusion is based on our finding that parker made gifts to the daughters no later than date of some or all of his rights under the earnest money contracts id the daughters have argued that there were no gifts in they have not however argued that if we were to find gifts in respondent’s adjustments for increasing each daughter’s taxable_income by dollar_figure otherwise were in error accordingly we believe that the daughters have conceded the amounts of taxable_income that result from our finding that parker made gifts to them no later than date we so find ii additions to tax a parkers respondent determined additions to tax under sec_6653 and and against the parkers we have granted partial summary_judgment in favor of the parkers with respect to one aspect of the deficiency in tax determined against them for and we have here determined that no gain is recognized to the parkers on account of the dollar_figure million notes we believe that we have thus resolved favorably to the parkers all assignments of error as to deficiencies raised by them in the petition and that as a result we must redetermine a deficiency of zero for we are somewhat confused however by one item in the amount of dollar_figure described in the stipulation of settled issues as cancellation of debt income and added to respondent's determination of unreported long-term_capital_gain in respondent's brief that dollar_figure item is described as long- term capital_gain reported by the parkers from the sale of the joint_venture interest it is further described as an adjustment respondent was unable to take into consideration in the notice_of_deficiency mailed to the parkers whatever that item is and if it gives rise to any increased deficiency which we doubt respondent has failed to carry her burden_of_proof as to any necessary facts and we shall treat respondent as having abandoned any basis for a deficiency other than those that we have dealt with here or in our order disposing of the parkers’ motion for summary_judgment therefore having redetermined a deficiency of zero respondent's additions to tax must fail and we so hold b the daughters respondent determined additions to tax under sec_6653 and and against each of the daughters sec_6653 provides that if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment sec_6653 imposes a separate addition_to_tax equal to percent of the interest payable under sec_6601 on the portion of the underpayment that is attributable to the negligence of the taxpayer for purposes of sec_6653 negligence is defined as the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances 85_tc_934 sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement an understatement is substantial when the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown or dollar_figure the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item sec_6661 sec_1 a income_tax regs the daughters bear the burden_of_proof with regard to the additions to tax determined by respondent rule a in their petitions both of the daughters assign error to respondent's determinations of additions to tax under sec_6653 and sec_6661 neither of the daughters however specifically avers any facts in support of those assignments of errors on brief the daughters propose no findings_of_fact specifically relating to the additions to tax nor do they set forth any arguments with regard to the additions to tax we assume that in defense to respondent's determinations of additions to tax the daughters rely exclusively on our determining no deficiencies in tax_liability we have determined such deficiencies the daughters have failed to carry their burdens of proof respondent's determinations of additions to tax with respect to the daughters are sustained decisions will be entered for respondent in docket nos and decision will be entered for petitioners in docket no
